         Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 1 of 29




         106A (O&ra)        A@lidir 6.. Wrd              ny   1.1@td. d olbs R.labb    ELdut lM.B
    ^O

                                                       ' ,..{TED STATES DISTRICT COURT
                                                                                       for thc
                                                                             Dis&ict   ofcolun$is

                    ln   fte MaltEr ofthc              Scarch   of                         )
             t8ti.lv d.Erih          thc   wtfi
                                         t nelrd        to
               or dea,fy P perth bi aiw and ettlr)                                                     Casc No. 1$mi-195
                                                                                           I
                An Apple lPnoIl6, SIM Serial Number                                        ,
          353()0a)03826781 , Cursrnly L€iEd At 3507                                        )
    lnrornalb.lal  Pte UW WasNng oo DC Und6r Rul€ 41                                       )

             APPLICAION fOR. A WAnnANT BY TEIIPII(XB OR OTffin                                                nELIAlt, ELfaTnONrc                  MEANS
            I, a fcdrGl law @forc(it.dl officaa c ao attorEy fo( lhE gqvqtrErat, requcs a scarch r."Ira[t and slaic l|ldaf,
    penatty of pcrjury            {6I
                            h&r,c rr.s@ to bcliwe                           tlt o
                                                          thc foll,owilg pcrsou ., Diqaty (idetifi tle posoa t,bwib tts
    prq.ny b fu,.ot hdar.dtiw,tledloA:
     Soe Atbc*msil A hconordcd t!.'€ln and irduded as part ol flo Afida\,lt h Suppod ol thls App{caiolr ior a Soardr
     Wanorll
          lir
    Iocatod in                     Wshh0lon                     r)isEbt of                     Coumbh                   ,   tfu 9 iB tuet .{,,,',,,ki Adc dily t tE
    Fd t M.                  tk   Fwtytob tcidr
     Seo   AtEur.rt               B hco.Do..bd           hlrlin sd lrlct &d         as porr ol tho AftEa!,n    h SJFo.t       ot   O*   Agphi'l      b.    a   Segldl
     Wbnt
               Thc brsis          fcttE s.alh urd., Fcd R Cri - P.4l(c)b (c,tcld[ d aa.)l
                         /cvidcc     of a ctirq
                         d coOatud' fiuit of crinq 6 odl. ihnre ilcgaly posscssaq
                         Ct !rcp€rty d€sigrcd fc usq ht oded fry tlgc q uscd iu coroiaiog                               a   crioe;
                         O I p.is@ to hc d!.drd a                    a   pcrsm wto is   ud*,frrly rcru.incd
             Thc     !crr[ is d.bd b ! Ybldir of
                 c&w,                                            PruiLn d !.!ody c,C.d           !,
                                                                                                      Ofle^.e futaription
           !! u.8c g,l)

             Tho applicatio is bescd oa thcsc                        &cb:
            ses Atiadod Arldatifr


               d Coti"ucd o tc atac*a shecr
               O Dcbyodmtbeof g) &ys (eirc et                                   adi,4    e. if n-.    tll,,' 30 thtt:                       i   is requ€s&d uod€r
                    I   t   U.S.C.   !     3   103!,   ltc bs.ir   of whi:h is sst    forlt @ thc dtrchcd stc.r.



                                                                                                              Bysn Devannoy,         StiEE*nt o4n                  .
    Attrgcd !o by           ltr @licat i!          accordsrc€        wih ttc trqukmcnts of lcd. R CriE. P.4.1 by
                              tel€r'honb rtoans                                 bpcily E i.bL.kct @k @)


    D{c:                gfiAf?olS
                                                                                                                        Jr4.b      tistde
    City and   stru          Washingr$, D.C.                                                    DoboEh    A   Bobir8or, Unibd Stqt€6 Msgbrrate Judgo

i           Print                                                                                                                                      I
                                  Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 2 of 29


        AO 93C (08/   I8   ) Wanant by T.iephone         or Other Reliable Ei€ctronic Means                            d   origtrat                    Duplicate     O   ginal


                                                               UNrrpo Sr.c.rss DlsrRrcr Counr
                                                                                                       for the
                                                                                          District olColumbia

                               In the Matter ofthe Search                 of                               )
                       (Brie./ly dcscribe the          pbpefty to   be   searched                          )
                           ot identily   th2   peBon by name ond address)                                           Case   No. 19-mj-195
                                                                                                           )
                   An Apple lPhone, SIM Serial Number
                                                                                                           )
              353002093820781, Cunently Located At 3507
                                                                                                           )
          lntemational Place NW Washington DC Under Rule 41
                                                                                                           )
                             AMENDED WARRANT BY TELEPHONE OR OTIINR RELIABLE ELECTRONIC MEANS

     To:          Any authorized law enforcement offic€r
                  An application by                a   federal law enforcement omcer or an attomey for the govemment requests the search and seizure
.    ofthe following person or property localed in the                                                 District of              Calitomia
     (identify   the person     or describe tlE p.operty to be seorched and give              its   location):
         See Attachment A incorporated herein and included as part ofthe Affidavit in Support of this Application for a Saarch Warrant




             I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the pe$on or propefiy
     described above, and that su6h search will rcveal (identily rhe pe$on ot des*ibe rhe prowfty ,o be seized):
         Se6 Attachment B incorporated hersin and included as part of the Affidavit in Support ofthis Application for a Search Wanant




                 YOU ARE COMMAI\IDED to execute this warant on or                      August 12,                before                       2019             $o,   to a.ceed   I4 days)
            tr   in the dayime 6:00 a.m. to 10:00 p.m. d at any time in the aay or rigt Uecause gooa                                                     t as been estabtished.
                                                                                                    "ause
            Unless delayed notice is authorized below, you must give a copy oftle warrant and a receipt for
                                                                                                            the property taken to the
    peson fiom whom, or fiom whose premises, the property was taken, or leave the copy and receipt
                                                                                                     at the place where the
    property was taken.

               The o{ficer executing this warrant, or an officer present during the execution ofthe warrant,
                                                                                                             must prepare an tnventorv
    as   required by law and promptly retum this wanant and inventory                                          Io
                                                                                 Deborah A. Robinson, United States Magistrate Judge
                                                                                                                                  (United Statet Magislrdte Judge)

         tr Pusuant to l8 U.S.C. $ 3103a(b), I find thar immediate nofification may have an adverse result listed in 18 u.S.c.
    $ 2705 (eicept for delay oftrial), and authorize the officer executing this waxrant to
                                                                                           aeuy noticeio ttre pe.son ,rt o, or *hose
    property, will be searched or seized fcre ck the awropria| box)
            D for                days      1a o,   to axceed   30) O u[il,          the facts justifuing, the later specific date        of
                       -_
    Date ard time           issued. 0229/2019                   3:00 pm
                                                                                                                                           Judge's   siwlure
    City and     *are:         Wash.!!g!9LDrq:-                                                                     Deborah A. Robinson , Un,ted States [ragistrate
                                                                                                                                                                    Judqe
                                                                                                                                       Printed
                          Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 3 of 29


AO   9lC   (03/ 18) W.rran!   b   T.l€phorc o! OdEr R.liabl. El..l,onic Mcans (Psgc 2)

                                                                                    Relurn
Case No-:                                       Date and time warrant executed:                 Copy of warrdnl and inventory leff with:
  1S.mi-195
Inventory made in the presence of:

lnventory ofthe property taken and name(s) of any person(s) seized:




                                                                                         tion


        I declare under penalty of perjury that this inventory is correct and was retumed along with the original rra5ant ro the
designated j udge.




Date:
                                                                                                      Exe cut i ng   olice r's signatute



                                                                                                         Prinled nome ond title
    Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 4 of 29




                                    ATTACHMENTA

                                  Property to be seorched

      The property to be searched is a black Apple iPhone with a SIM card serial number

353002093826781hereinafter   the "Device." The Device is currently in rhe possession of law

enforcement at 3507 Intemational Place NW Washington DC.
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 5 of 29




                                            ATTACHMENTB

                                           Property to be seized

        l.          The items, information, and data to be seized are fruits, evidence, information

relating to, contraband, or instrumentalities, in whatever form and however stored, rclating to

violations of 18 U.S.C. $ 970, as described in rhe search warrant affidavit, including, but not

limited to:

              a.    Records and information relating to the House   of Sweden, the World Banlq      and

                   the International Monetary Fund;

              b.   Records and information that constitute evidence       of the   state   of   mind of

                   KANTER, e.g, intent, absence of mistake, or evidence indicating preparation or

                   planning, or knowledge and experience, related to the criminal activity under

                   investigation;

              c.   evidence of who used, owned, or controlled the Device(s) at the time the things

                   descriM in this warrant were crtated,    edited, or deleted, such as logs, registry

                   entries, configuration files, saved usemames and passwords, documents, browsing

                   history, user profiles, email, email contacts, chat, instant messaging logs,

                   photographs, and correspondence;

              d.   evidence of the attachment to the Device(s) of other storage devices or similar

                   containers for electronic evidence;

              e.   evidence ofthe times the Device(s) was used:

              f.   passwords, encryption keys, and other access devices that may be necessary
                                                                                              to

                   access the Device(s);
Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 6 of 29




   g.   documentation and manuals that may be necessary lo access the Device(s) or to

        conduct a for€nsic examination ofthe Device(s):

   h.   records of or information about Intemet Proocol addresses used by the Device(s);

        and

   i.   records   of or information about the Device(s)'s Intemet activity,     including

        firewall logs, caches, browser history and cookies, ''bookmarked" or "favorire,.

        web pages, search terms that the user entered into any Intemet search engine, and

        records of user-typed web addresses.




                                       2
       Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 7 of 29




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF TTTE SEARCH OF
AN APPLE IPHONE, SIM SERIAL
NUMBER 353002093t267EI, CURRENTLY
LOCATED AT 3507 INTERNATIONAL                        SW No.    _19-mj-195_
PLACE NW WASHINGTON DC DC
UNDER RULE 4I



             AFFIDAVIT IN S UPPORT OF AN APPLICATION  ER RULE                          41
                      FOR A WARRANT TO SEARCH AND SEIZE

        I, Ryan Devanney, being duly sworn, state:

                       INTRODU CTION AND AGENT                    KGROUND

        l.     I   make this affidavit in support of an application under Rule   4l   of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-a

digital device, namely a cellular rclephone, *{rich is currently in law enforcement possession (the

"Device'), as described in Attachment A, and the extraction fmm that property ofelecronically

stored information as described in Attaahment B.

       2'      I   am an officer-Technician with the united States Secrer Service. I have been

employed by the Secret Servic€ since March of 20 I 5 .

       3.      As a federal agent, I am authorized to investigate violations of laws ofthe United

states, and as a Iaw enforcement officer   I   am authorized to execute warrants issued under the

authority of dle unitcd States. I have completed law enforcement training at the Federal
                                                                                         l,aw
Enforcement Training center and the secr€t Service James J. Rowley training
                                                                            center.           I   am

currEntly assigned to the crime Scene Search       unit   and my duties include responding to and
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 8 of 29




conducting crime scene investigations in addition to writing and execution of arrest and search

warrants.

        4.      The facts in this affidavit come from my p€rsonal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit

is intended to show merely that ther€ is sufficient probable cause for the requested warr&nt. It

does not set forth all   ofmy knowledge, or the knowledge ofothers, about this   matter.

        5.      Based on my training and experience and &e facts as set forth in this affidavit, I

res?ectfully submit that there is probable cause to believe that violations of l8 U.S.C. $ 970 have

been committed by Rebecca Kanter        ("I(ANTER"). There is also probable cause to       search the

Device(s), further described below and in Attachment A, for the things described in Attachment

B.

                 ID            CATION OF THE DEVICE TO BE

       6.      The property ro be searched is a black Apple iphone with a StM card serial

number 353002093826781, that is, the "Device."

       7.      The Dcvice is currcntly in the possession   oflaw enforcement.

                                       PROBABLE CAUSE

       8.      On or about the evening of July 22,2019, KANTER was observed approaching

the front entrance of the House of Sweden, located at 2900 K St. NW, Washington, D.C., 20007.

KANTER placed a bag down near the entrance of the House of Sweden, threw liquid from               a

glass Coca Cola bottle at the doorway to the House      of Sweden, and yelled out .,1'm going to

blow this motherfircker up." KANTER then left the premises of the House of Sweden. U.S.




                                                 2
       Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 9 of 29




 Secret Service issued a "Be on the Lookout FoC' ("BOLO")           to law enforcement for KANTER

 but she was not locafed that day.

            9.       The next day, on or about the afternoon   ofJuly 23, 2019, KANTER retumed to

 the House of Sweden. KANTER was observed on House of Swe.den surveillsnce footage

 filming herself with her cell phone as she approached tre House of Sweden. After entering. the

 House of Sweden, KANTER began cursing and screaming at embassy personnel and a student

 group tour, making statements about an American rapper,           A$Ap Rocky, who is detained          in

 Sweden. Kanter then walked toward a teepee display in the House of sweden, kicked a teepee,

 and proceeded to kick over a coffee table in the lobby of the Housc of Sweden. Embassy staff

oidered Kanter to leave the prcmises of the House of Sweden but Kanter refused and instead sat

down on the floor ofthe Embassy and stated,        "call the police, I   am not leaving.,' united Statcs

Secret Service responded to the House       of Sweden and KANTER was placed under arrest on the

scene by United States Secrct Service agents.

        10.         On July 24, 2019 KANTER was charged by complaint wirh violating           lg   U.S.C.

$$ e70(a) and e70(b)(2).

        i   I   '   KANTER has posted several statements rcgarding her conduct to her social media

accounts, including Instagram. In those videos, which appear         to have been aken on her cell
phone, KANTER ststes,         '$ihy isnl it brcaking news thar I defiled the House of Sweden last

night thar I vandalized the world Ban( that I vandalized the IMF . . . why aren't I getting
                                                                                            prsss

for ASAP."

       12'          on July 22, 2019, KANTER posted a video to Instagram that      she took on her   ce,
phone telling people to "cafl the House of Sweden. which
                                                         is a very beautiful building. And tell




                                                  J
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 10 of 29




them to fuck   off"   She further stated that she was "giving Sweden Funtil 5:00 roday, Eastem

Standard Time, to release A$AP Rocky,     if nog I'm going to go to the House of Sweden myself

and blockade the door so no one is allowed to leave work until they do their fucking jobs, and

figure out under what conditions A$AP Rocky will be released today. It's happening today

before 5 or they are going to have a press nightmare. . . . Someone might want to alert the House

of Sweden in Georgelown that I'm coming, at 4:30, uninvited, if they don,t do their fucking

jobs."

         13.   That same day, on or about July 22,2019, KANTER posted a video taken on her

cell phone showing KANTER scrawling the word "fraud" and wrhing ..do better" on the

Intemational Monetary Fund building     in washington, D.c. KANTER also postcd a video of

KANTER writing "fuck" and "do bettec' on the Intemational Bank for Reconstruction and

Development ("World Bank") building in Washington, D.C..

         14.   Two weeks prior, on or about July 8, 2019, KANTER was observed writing

"fuck" twice on the exterior of rhe world Bank. I(ANTER was detained and issued a barring

notice from the world Bank and Metropolitan police Department, ordering her o..stay
                                                                                    off the
property and gr,ounds"   ofthe world Bank. on or   about July g,2019, KANTER posted a video

taken from her cell phone, srating that she was ar the   world Bank and had..violated public
propeny."




                                              4
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 11 of 29




        15.     The Device is currently in the lawftl possession of the United States Secrcr

Service and stored at 3507 Intemational Place NW Washington           DC. The Device    came into the

United Starcs Secrct Service's possession in the following way: The Device was taken into

evidence upon the arrcst of Rebecca KANTER.

                                      TECHNICALTERMS

        16.     Based on my training and experience, and information acquired from other law

enforcement officials    with technicsl expertise, I know the terms described below have the

following meanings or characteristics:

                a.      "Digital device," as used herein, includes the following thrce terms      and

their respective definitions:

                         l)     A "computer" mears an electronic, magnetic, optical, or other high

speed data pKlcessing device performing logical       or storage functions, and includes any dao

storage facility or communications facility directly related to or operating     in conjunction with

such device. See 18 U.S.C.       g 1030(e)(l).   Computers are physical units     of   equipment that

perform information processing using a binary system to represent information. computen

include, but ar€ not limited        to,   desktop and laptop computers, smartphones, tablets,

smartwatches, and binary data processing units used in the operation          of other products like
automobiles.

                        2)      -Digital storage media," as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic   digial   storage devices. Examples    of digital   storage media include, but are not




                                                 5
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 12 of 29




 limited to, compact disks, digital versatile disks f'DVDs"), USB flash drives, flash memory

 cards, and internal and extemal hard drives.

                         3)       "Computer hardware" means           all   equipment that can receive,

 capture, collect, analyze, create, display, convert, store, conceal, or transmit etectronic, magnetic,

 or similar computer impulses or data. computcr hardware includes any data-processing devices

 (including, but not limited to, central processing units, intemal and peripheral storage devices

 such as fixed disks, extemal hard drives, floppy disk drives and diskettes, and other memory

 storage devices); peripheral input/output devices (including, but not limited            o,   keyboards,

printers" video display monitors, modems, routers, scanners, and related communications devices

such as cables and connections), as well as any devices, mechanisms, or parts that can be used to

restrict acc€ss to computer hardware (including, but not limited to, physical keys and locks).

                b.      "Wireless telephone" (or mobile telephone, or cellular telephone), a type

of digital device, is a handheld wireless device used for voice and data communication at least in

part through radio signals and also often through       '\li-fi"   networks. when communicating via

radio signals, these telephones send signals through networks of transmitter/receivers, anabling

communication with other wireless telephones, traditional "land line" telephones, computers,
                                                                                             and

other digital devices.   A    wireless telephone usually contsins a ..call      log" which   records the

telephone number, date, and time of calls made to and from the phone. ln addition
                                                                                  to enabling

voice communications, wireless telephones offer a broad range of applications
                                                                              and capabilities.

These include, variously: storing names and phone numbers              in electronic   .,addrcss
                                                                                                   books.;
sending, receiving, and storing text messages, e-mail, and other forms            of messaging; taking,
sending, rcceiving, and storing   sti[ photogaphs     and video; storing and praying back audio files;




                                                  6
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 13 of 29




 storing dates, appoinknents, and other information on personal calendars; utilizing global

 positioning system ("GPS") locating and tracking technology, and accessing and downloading

 information from the Intemet.

                c.      A'tablet"   is a mobile computer, typically larger than a wircless phone yet

 smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones,

tablets function as wireless communication devices and can be used to access the Intemet or

 other wired or wireless devices through cellular nerworks,         "wi-fi" networks, or     otherwise.

Tablets typically contain programs called applications (..8pps"), which, like programs on both

wireless phones, as described above, and personal computers, perform many different functions

and save data associated with those functions.

                d.     A'GPS" navigation device, including cenain        wir€less phones and rablets,

uses the Global Positioning System (generally abbrcviated      "cpS") to display its currcnt location,

and often retains rccords   of its historical locations.   Some GpS navigation devices can give a

user driving or walking directions to another location, and may contain records      ofthe   addresses

or locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite rcpeatedly

transmits by radio a mathematical repr€sentation of the current time, combined with a special

sequence   of numbers.   These signals arc sent      by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive tlrose signals. when a GpS antenna rccrives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculat€ the antenna's latitude, longitude, and sometimes altitude with a high level of precision.




                                                 7
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 14 of 29




                 e.     "Computer passwords and data security devices" mesns information or

 itcms designed to restrict aicess to or hide computer software, documentation, or data. Data

 security devices may consist of hardware, software, or other programming code. A password (a

 string of alpha-numeric characters) usually op€rates as a digital key    o   "unlock" particular data

 security devices. Data security hardware may include encryption devices, chips, and circuit

 boards. Data security software of digital code may include programming code that creates'.test',

 keys or "hot" keys, which perform cenain pre-set security functions when touched. Data

 security software or code may also encrypt comprcss, hide, or .booby-rap" protected data to

 make it inaccessible or unusable, as well as reverse the progrcss to restore it.

                f.      "Computer software" means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer

software is stored in electonic, magnetic, or other digital form. It commonly includes programs

to run operating systems, applications, and ulilities.

                g.      Internet Pmtocol ('.1P,) Address is a unique numeric address used by

digital devices on the Intemet. An IP address, for present purposes, looks like a series of four

numbers, each in the range 0-255, s€parated by periods       (e.g, 149.101.1.32). Every computer

attached   to the Intemet must be assigned an Ip address so that Intemet traffic sent from       and

directed to that computer may be dirccted properly from its source         to its destination. Most
Intemet service providers control a range of tp addrcsses. some computers
                                                                          have static-{hat is,

long-term-IP    addresses, whire other computers have    dyramic--that is, frequentry changed-rp

addresses.




                                                  8
          Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 15 of 29




                   h.       The "lntemet" is a global network of computeni and other electronic

 devices that communicste with each other using numemus specified protocols. Due to the

 structure   of the Inteme! connections between devices on the lntemet often cross state and

 intemational borders, even when the devices communicating with each other are in the same

 state.

                  i.        "Intlmet Service Providers," or '.lSPs,', 8re entities that          provide

 individuals and businesses access to the Intemet. ISPs provide a range of functions for their

 customers, including access to the Intemet, web hosting, e-mail, remote storage, and co-location

of mmputers and other          communications equipment. ISPs can offer          a range of options in
providing    acc.ess   to the Intemet, including via telephone-based dial-up and broadband access via

digital subsgiber line ("DSL"), cable, dedicated circuits, fiber-optic, or satellitc. Isps typically

charge a fee based upon the type of connection and volume of data, called bandwidth, which the

connection suppons. Many ISPs assign each subscriber an account name, a user name or screen

name, an e-mail addrcss, an e-mail mailbox, and a personal password selected by the subscriber.

By using a modem, the subscriber can establish communication with an ISp and access the

Inrcmet by using his or her account name and password.

                  j.       A "modem"    translates signals for physical transmission to and from the

ISP, which then sends and receives the informarion to and from other computers
                                                                               connected to the

Internet.

                  k.       A .,router" often   serves as a wireless lntemet access point for a single
                                                                                                      or
multiple devices, and directs traffic between computers connected
                                                                  to a network (whether by wire
or wirclessly)'   A router connected to the Intemet collects traflic bound for the
                                                                                   Intemet from its



                                                      I
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 16 of 29




 client machines and sends out requests on their behalf. The router also distributes to the r€levant

 client inbound traflic arriving from the Internet. A router usually rstains logs for any devices

 using that router for Intemet connectivity. Routers, in tum, are typically connected to a modem.

                l.      "Domain Name" means the common, easy-to-remember names associated

 with an IP address. For example, a domain name of "www.usdoj.gov" refers to the Ip address of

 149.101.1.32. Domain names arc typically strings of alphanumeric characters, with each level

 delimited by a period. Each level, read backwards    -   from right to left   -   further identifies parts   of
 an organization. Examples of first-level, or   toplevel domains are typically.com for commercill

organizations, .gov   for the govemmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names             will further identifi the organization,         for

example usdoj.gov further identifies the united States governmental agency                       to be the
Department of Justice. Additional levels may exist as needed unril each machine is uniquely

identifiable. For example, www.usdoj.gov identifies the world wide web server located at the

United States Department of Justice, which is part of the United States govemment.

               m.      "Cache" means the text, image, and graphic files sent to and temporarily

stored by a user's computer from a website accessed by the user in order to allow the user

speedier access to and interaction with that website in the future.

               n.      "Peer to peer file sharing" (p2p) is a method of communication avairable

to lntemet   users through the use   of special software, which may be              downloaded from the

Internet. In general, P2P software alrows a user to share files on a computer with
                                                                                   other computer

users running compatible P2P software.    A user may obtain fires by opening the p2p software on

the user's computer and searching for files that arc cunentry being shared
                                                                           on the network. A



                                                 IO
       Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 17 of 29




 P2P   file transfer is assisted by reference to the IP addrcsses of computers on the network: an IP

 address identifies the location   of    each P2P computer and makes          it   possible   for data ro   be

 transferred between   computers. One aspect of          P2P    file sharing is that multiple files may     be

 downloaded at the same      time. Another   aspect    of P2P file sharing is that, when downloading         a

 file, portions of that file may come from multiple other users on the network to facilitate faster

downloading.

                       i.       When a user wishes to share a file, the user adds the file to shared

                library files (either by downloading a file fiom another user or by copying any file

                into the shared directory), and the file's hash value is recorded by the p2p

                softwar€. The hash value is independent of the file name; that is, any change in

                the name ofthe file   will not change the hash value.

                       ii.      Third party software is available to identifu the Ip address ofa p2p

                computer that is sending a     file.    Such software monitors and logs Internet and

                local network traffic.

                o.      "VPN" means a vimral private network.                A VpN      extends   a   private

network across public netwo*s like the Intemet.         lt   enables a host computer to send and receive

data across sharcd or public networks as     if they were an integral part ofa private network with

all the functionality, security, and management policies ofthe private network. This is done by

establishing a virtual point-to-point connection through the use             of    dedicated connections,

encryption, or a combination of the two. The vpN connection across the Intsmet is technically               a

wide area network (wAN) link between the sites. From a user p€rspective, the extended

networ.k resources are accessed in the same way as resources available from a private network-




                                                  II
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 18 of 29




 hence the name   'lirtual   private network." The communication between two VPN endpoints is

 encrypted and usually cannot be intercepted by law enforcement.

                 p.     "Encryption" is the process ofencoding messages or information in such a

 way that eavesdropp€rs or hackers cannot read it but authorized parties can. In an encryption

 scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, tuming     it into an unreadable ciphertext. This is usually done with the use of an
encrypdon key, which specifies how the message is to be encoded. Any unintended party thar

can see the ciphertext should not be able to determine anything about the original message. An

authorized p8rty, however, is able to decode the ciphenext using a decryption algorithm that

usually requires a secret decryplion key, to which adversaries do not have access.

                q.      "Malware," short for malicious (or malevolent) softwar€, is software used

or programmed by attackers to disrupt computer oper&tions, gather sensitive information, or gain

access   to private computer systems. It c8n appesr in the form of code, scripts, active conten!

and other software. Malware is a general term used to rcfer to a variety    of forms of hostile or
intrusive software.

         17.    Based on     my training, experience, and   research, and   from consulting    the

manufacturer's advertisements and product technical specifications available online at

https://www.apple.com/iphone/ I know that the Device has capabilities that allow it to serve as
                                                                                                a

wireless telephone, digital camera, portable media player, GpS navigation device, and   pDA.   In

my training and experience, examining data stored on devices of this type can uncoverr
                                                                                       .mong

other things, evidence that reveals or suggests who posscssed or used the device, and sometimes




                                               t2
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 19 of 29




 by implication who did not, as well as evidence relating to the commission of the offense(s)

 under investigation.

  COMPUTERS. ELECTRONICA,'AGNETIC STORAGE. AND TORENSIC ANALYSE

         18.    As described above and in Anachment B, this application seeks permission to

 search for evidence,   fruis, contraband, instrumentalities, and information that might be found

 within the Device, in whatever form they are found. Based on my knowledge, training, and

 experience, as   well as information related to me by agents and others involved in              this

 investigation and in the forensic examination of digital devices, I respectfully submit that there is

probable cause to believe that the records and inforrnation described in Attachment B          will   be

stored in the Device for at least the following reasons:

                a.      Individuals who engage in criminal activity, including      lg U.S.C. g 970
may use digital devices, like cellular rclephones, to document, phorograph, and videotape, their

om    actions, statements, and conduct and to share such conduct through applications on their

cellular telephones with other persons through the internet. As described above, KANTER used

her cellphone to document her defacing several buildings, including the House of Sweden, and
                                                                                             ot

discuss her motivations in doing   so. Individuals who engage in the foregoing criminal activity.

in the event that rhey change digital devices, will often "back up" or tsnsGr files from their old

digital devices to that oftheir new digital devices, so as not to lose data, including that described

in the foregoing paragraph, which would be valuable in facilitating their criminal activity.

               b.       Digitar device fires, or remnants of such fires, can be recovered months or

even many years after they have been downloaded onto rhe medium              or device, deleted, or
viewed via the Intemet. Eleclronic files downloaded to a digital device can
                                                                            be stored for years at




                                                 l3
         Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 20 of 29




 little or no cost. Even wher such files have been deleted, they can be recovercd months or years

 later using readily-available forcnsics    tools. When a person "deletes" a filc on a digital      device

 such as a home computer, a sman phone, or a memory card, the data contained in the file does

 not actually disappear; rather, tlat data remains on the storage medium and within the device

 unless and until   it   is overwritten by new data. Thereforc, deleted files, or rEmnants of deleted

 files, may reside in free space or slack space    -    that is, in space on the digital device that is not

 allocated to an &ctive file or that is unused after a file has been allocated to a set block of storage

 space   -   for long periods of time before rhey are overwritren. In addition, a digiral device,s

operating system may also keep a record           of deleted data in a ..swap,' or       ,,recovery,'
                                                                                                        file.

Similarly, files that have been viewed via the Intemet are automatically downloaded into a

temporary Intemet directory or "cache." The browser typically maintains a fixed amount                    of
electronic storage medium space devoted to these files, and the files are only overwrinen as they

are replaced    with more recently viewed lnternet pages. Thus, the abitity to retrieve .,residue', of

an electronic file from a digital device depends less on when the file was downloaded or viewed

tran on a particular user's operating system,      s0orage capacity, and computer, sman phone, or

other digital device habits.

          19.     As further described in Attachment B, this application seeks permission to locate

not only electr,onic evidence or information that might serve as direct evidence of the crimes

described     in this aflidavit, but also for forcnsic       electronic evidence    or information      that

esublishes how the digital device(s) were used, the purpose of their use, who
                                                                              used them (or did

not)' and when. Based on my knowredge, training, and experience, as                 we    as information
rclated to me by agents and others involved in this investigation and in the forensic
                                                                                      examination



                                                   t4
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 21 of 29




 of digital   devices,   I   rcspectfully submit there is probable cause to believe that this forensic

 electronic evidencc and information will be in any ofthe Device(s) at issue herc because:

                  a.          Although some of the records called for by this warrant might be found in

 the form of user-generated documents or records (such as word processing, picturc, movie, or

texting files), digital devices can contain other forms of electronic evidence as                   well.    ln

p.rticular, records of how a digital device has been used, what it has been used for, who has used

 it, and who has been responsible for creating or maintaining records, documents,                   programs,

applications, and materials contained on the digital device(s) are, as described further in the

attachments, called for by this warrant. Those records               will not always be found in digital   data

that is neatly segegable from the hard drive, flash drive, memory card, or other electronic

storage media image as a            whole. Digital data stored in the Device(s), not currently     associated

with any file, can provide evidence ofa file that was once on the storage medium but has since

been deleted or edited, or         ofa deleted portion ofa file (such    as a paragraph that has been deleted

from a word processing file). virtual memory paging systems c8n leave digital data on a hard

drive that show what task and processes on a digital device were rccently used. web browsers,

e-mail programs, and chat programs ofren stor€ configuration data on a hard drive, flash drive,

memory card, or memory chip that can reveal infonnuion such as online nicknames and

passwords. operating systems can record additional dat , such as the attachment ofperipherals,

the attachment of USB flash storage devices, and the times s computer, smart phone, or other

digital device was in use. computer, smart phone, and other digital device file systems can

record data about the dates files were created and the sequence in which they were created. This

data can be evidence         of   a crime, indicate the identity   of the user of the digiul device, or point



                                                        l5
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 22 of 29




 toward the existence of evidence in other locations. Recovery of this dau rcquires specializcd

 tools and a controlled lsboratory environment, and also can require substantial time.

                b.      Forensic evidence on a digital device can also indicate who has used or

 controlled the device. This "user attribution" evidence is analogous to the s€arch for "indicia     of
 occupancy" while executing a search wsrrant at a residence. For example, registry information,

 configuration files, user profiles, e-mail, e-mail address book, chas, instant messaging logs,

 photographs, the presence or absence of malware, and correspondence (and the data associated

 with the foregoing, such as file creation and last-accessed dates) may be evidence ofwho used or

 controlled the digital device at a relevsnr time, snd potentially who did not.

                c.      A person with appropriate familiarity with how    a   digiral device works can,

after examining this forcnsic evidence in its proper oontext, dr&w conclusions about how such

digital devices were used, the purpose oftheir use, who used them, and when.

                d.      The pmcess of identif,ing the exact files, blocks, registry entries, Iogs, or

other forms of forensic evidence on a digital device that are necessary to dmw an accurate

conclusion is a dynamic process. while       it is possible to specify in advance the    rccords to be

sought, digital device evidence is not always data that can be merely rcviewed by a rcview
                                                                                           team

aod pass€d along to investigators. whether data stored on digital devices is evidence
                                                                                      may

depend on other information stored on the devices and the application of knowledge
                                                                                   about how

the devices behave. Therefore, contextual information necessary to undersund other
                                                                                   evidence

also falls within the scope ofthe warrant.

               e.      Further, in finding evidence ofhow a digital device was used, rhe purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is



                                                 l6
       Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 23 of 29




 not present on the device. For example, the presence or absence of counter-forensic programs,

 anti-virus programs (and associated data), and malware may be relevant to establishing the user's

 intent and the identity of the user.

                   METHO         TO BE USED TO SEARCH DIGITAL DEVICES

          20.     Based on my knowledge,      taining, and experience,   as well as information rclated

 to me by agents and others involved in this investigation and in the forensic examination of

 digital devices, I know rhat:

                  a.      Searching digital devices can be an extremely rcchnical process, often

 requiring spocific expertise, specialized equipment, and substantial amounts of time, in p&rt

 because there are so many types     of digital devices and software programs in    use   today. Digital
devices   -   whether, for example, desktop oomputers, mobilc devices, or porlable storage devices

-   may be customized with a vast array of software applications, each generating a particular form

of   information or records and each often requiring unique forensic tools, techniques, and

expertise. As a resutt, it may be necessa4/ to consult with specially trained personnel who have

specific expertise in the types of digital devices, operating systems, or software applications
                                                                                                that

are being searched, and to obain specialized hardware and software solutions to
                                                                                meet the needs

ofa particular forensic analysis.

                  b.     Digitar data   is   particularly vurnerable   to   inadvertent   or   intentional
modification or destruction. Searching digital devices can require
                                                                   the use of precise, scientific

procedures that are designed     to maintsin the integrity of digital data and to rccover ..hidden,,,

erased, compressed, encrypted, or password-protected
                                                     data. Recovery of..residue,'          of electronic
files from digital devices also rcquires specialized tools and often
                                                                     substantiar time. As a result, a




                                                   t7
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 24 of 29




 controlled environment, such as a law enforcement laboratory or similar facility, is often

 essential to conducting a complete and accurate analysis of data stored on digital devices.

                c.       Further, as discussed above, evidence     of how a digital device has been

 used, the purposes   for which it has been used, and who has used it, may be reflected in the

 absence of particular data on a digital   device. For example, to rebut a claim that the owner ofa

 digital device was not responsible for a particular use because the device was being controlled

 remotoly by malicious software, it may be necessary to show that malicious software that allows

 someone else to control the digital device remotely is not present on the digital device. Evidence

ofthe absence ofparticular data or software on a digital device is not segegable from the digital

device   itself. Analysis ofthe digital device   as a whole to demonstrate the absence   of particular

data or software requires specialized tools and a controlled laboratory environment, and can

require substantial time.

               d.       Digitar device users can attempt to concear data within digital devices

through a number of metrods, including the use          of   innocuous or misleading filenames and

extensions. For example, files with the extension "jpg" often are image files; however, a user

can easily change the extension to ".bft" to conceal the image and make it appear as though the

file contains text, Digital device users can also attempt to conceal data by using encryption,

which means that a password or device, such as a "dongle" or "keycard," is necessary to decrypt

the daa into rcadable   form. Digital device   users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words,
                                                                                        thereby

thwading "keyrvord" search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (?DF ,), do not            lend




                                                  l8
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 25 of 29




 themselves to ke),\uord searches. Some applications for computers, smart phones, and other

 digital devices, do not store data as searchable texti rather, the data is saved in a proprietary non-

 text format. Documents printed by a comput€r, even if the document was never saved to the

 hard drive, are recoverable by forensic examiners but not discoverable by keyword searches

 because the prinrcd document is storcd by the computer as a graphic image and not as         text. In
 addition, digital device users can conceal data within another secmingly unrelated and innocuous

 file in a pmcess called "steganography." For example, by using steganography, a digital device

 user can conceal text in an image file that cannot be viewed when the image           file is opened.
 Digital devices may also contain "booby traps" that destroy or alter dats ifcertain prccedures are

 not scrupulously followed. A substantial amount of time is necessaqr to extract and sort through

dara that is concealed, encrypted, or subject to booby traps, to determine whether     it is evidence,
contraband or ins.trumentalities of a crime.

               e.      Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large,

and ever increasing, number and variety of available mobile device applications generate
                                                                                         unique

forms of dat4 in different formats, and user information, all of which present formidable
                                                                                          and

sometimes novel forensic challenges        to   investigarors that cannot be anticipated beforc

examination of the device. Additionally, most sman phones and other mobile devices
                                                                                   require

passwords for access. For example, even order iphone 4 models,
                                                               running IoS 7, deployed a type

of sophisticated encryption known as'AEs-2s5 encryption,,to secure and encrypt
                                                                               the operating

system and application darq which could only be bypassed with a numeric passcode.
                                                                                  Newer cell
phones employ equally sophisticated encryption along with alpha-numeric
                                                                        passcodes, rendering




                                                 l9
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 26 of 29




 most smart phones inaccessible without highly sophisticated forensic tools and techniques, or

 assistance from the phone manufactrrer. Mobile devices used            by individuals engaged in
 criminal activity arc often further protecrcd and encrypted by one           or   more third party

 applications, of which there are many. For example, one such mobile application, ,.Hide It pro,,'

 disguises itself as an audio application, allows users to hide pictures and documents, and offers

 the same sophisticated AES-256 encryption for all data stored within the database in the mobile

 device.

                f.      Based on   all of the forcgoing, I respectfully submit that searching   any

 digial device for the information, rrcords, or evidence pursuant to this warrant may require         a

 wide array of electronic data analysis techniques and may ake weeks or montis to complete.

 Any pre-defined search protocol would only inevitably result in over- or under-inclusive

searches, and misdirected time and    effoG as forensic examiners encounter technological       and

user-created challenges, content, and software applications that cannot be anticipated in
                                                                                          advance

of rhe forrnsic examination of the devices. In light of these difficutties, your affiant
                                                                                         rcquests

permission to use whatevcr data analysis techniques reasonably
                                                               app€ar to be necessary to locate

and reEieve digital information, records, or evidence within the
                                                                 scope of this warrant.

       21. In searching for         information, records,    or   evidence, further described in
Attachment   B, raw enforcement personnel executing this rarch warrant will emproy
                                                                                                the
following procedures:

              a.     The digital devices, and/or any digial images thereof
                                                                           created by law
enforcemenq sometimes with the aid    ofa technicar expen, in an appropriate setting, in aid of
                                                                                                the




                                               20
      Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 27 of 29




 examination and review,          will be examined        and reviewed in order to extract and seize the

 information, records, or evidence described in Attachment B.

                 b.    The analysis of the contents of rhe digital devices may entail any or all            of
 various fortnsic techniques as circumstances warrant. such techniques may include, but shall

 not be limited to, surveying various file "direcories" and the individual files they contain

 (analogous to looking at the outside     ofa file   cabinet for the markings it contains and opening a

 drawer believed to contain pertinent files); conducting a file-by-file review by ..opening,"

reviewing, or rcading the images or first few "pages" of such files in order to dercrmine their

prccise contents; *scanning" storage arcas to discover and possibly recover recently deleed data;

scanning stomge areas for deliberately hidden files; and performing electronic ,,keyword"

searches through      all electronic   storage areas      to determine whether occurrcnces of       language

conuined in such storage areas exist that are rclated to the subject maner ofthe investigation.

                c,     In   searching the digital devices, the forensic examinen may examine as

much of the contents of the digital devices as deemed necessary to make a delermination as to

whether the contents    fsll within the items to be seized      as set forth in Attachment   B.   In addition,

the forpnsic examiners may search for and attempt to recover "deleted," ..hidden,,' or encrypM

data to determine whether the contents          fsll within the items to be seized as described in
Attachment    B'   Any search techniques or protocols used in searching the contents of                   the

Device(s)   will be specifically     chosen   to identifo the specific ircms to be     seized under this
warrant.

                             ON                                                         R         IIT




                                                     ll
     Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 28 of 29




       14.     Because forensic examiners     will   be conducting their search   ofthe digital devices

in a law enforcement setting over   I   potentially prolonged period of time, I respectfully submit

that good cause has been shown, and therefore request authority, to conduct the search at any

time ofthe day or night.




                                                22
Case 1:19-mj-00195-DAR Document 7 Filed 07/29/19 Page 29 of 29




                                           CONCLUSION

          15.    I srbarit thd this sfEdsvit suppcrs     grobablc causc for a   ryrra{ to scatch tbe
   Devic€ d€scribcd in   Attschst   A and to seize t[€ it€os d€scxib€d in Aftachn€ot B.



                                                      Respectfully submined,




                                                   -Seccid:tgst
                                                      Unied Stales Secrel Service


          Subrcdbed   ed   swom pursuant to Fed R. Crint. P.   4.t and 4l(dx3) oo Moday, July 29,
  2019.




          UNITED STATES MAGISTRATE JUDGE




                                                 21
